ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
According to his motion for rehearing the appellant was arrested about the first of March, 1931. He was indicted April 24, 1931, and tried May 20, 1931. In his application for a continuance he states that on the day of his trial he was advised by his attorney that the case was set for that day; that he had no previous notice of the setting; that on the day of his trial he caused the issuance of subpoena for witnesses residing in Dallas. In his application for the subpoenas he gave the wrong address of the witnesses. The term of court at which he was tried began on the 6th of April, 1931. In his motion for rehearing, it is assumed that the law requiring diligence to secure the witnesses would be complied with by the issuance of subpoena as soon as the case was set for trial, or as applied to this particular case, as soon as the appellant was notified that his case was set for trial. It is not diligence, however, to delay the issuance of subpoena waiting for the case to be set. It is the duty of the accused or his counsel to prompt*96ly cause the issuance of process for the attendance of his witnesses at the next term of court. See article 543, C. C. P.; Wilson v. State, 87 Texas Crim. Rep., 625, 224 S. W., 772, and other cases in Vernon’s Ann. Tex. C. C. P., 1925, vol. 1, p. 426. In the present instance there is a total failure of diligence, and in refusing the motion for a continuance the court committed no error.
The motion is overruled.

Overruled.